       Case 4:19-cv-00322-A Document 1-9 Filed 04/22/19                      Page 1 of 1 PageID 21



                   THOMAS A. WILDER, DISTRICT CL~~.... '-i;~~
                      TARRANT COUNTY SERVICE REQUEST FORNt~&,
                                                                                            ,:,.:,...., -<'
                                                                                                               v'.A
                                                                                                                ,Y,L
                                                                                                                            <!;j,
                                                                                                                               /"
                                                                                                c.. l l          'T,,,,_         I
                                                                                                 / ' . /,          ~            .,-
                                                                                                    <'~~,....          ••


                   Cause No:    141 305850 19                                                      ''('/<a                 ~
Style of Case:·    Lisa Biron v. FMC Carswell Warden Jody Upton; FMC c.arswelrse~hologis
                   I.eticia A. Armstrong; FMC Carswell Psychologist E. Dixon
Please reference the District Clerk web page, www.tarrantcounty.com/DistrictClerk/Forms for the following
forms: Abstracts, Executions, Subpoenas.

Choose the type of service documents for issuance and select the type and quantity of issuance(s)
needed. *For electronic service, service document will be e-mailed to you for you to attach documents
and have party served.

   X     ICheck box if you would like the District Clerk's Office to make copies for your service. (add
           $.50 per page per pleading for copies for service)

Title of Pleading to be Served:_C_i_vi_._l_Co_mp~l_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date Pleading Filed: __._l-1--/....
                                314 /'"""2.....Q,.1. .,_9_ _ _ _ _ _ _ _ _ _ _ _ _ __
Return to (e-Service ONLY): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                  (Name and e-mail address)

Quantity        Type of Service             TC              Alternative Service        Certified              *Electronic
                                          Constable (Private Process or Out of County)   Mail                   Service
           Citation by Publication
           Citation by Posting
   1       Citation                                                                         y
           TRO
           Show Cause
           Capias
           Arrest Warrant
           Protective Order
           Writ of Habeas
           Writ of Attachment
           Bench Warrant
           Writ of Garnishment
           Writ of Permanent lnjunctior
           Writ of Temporary Injunction
                                                                                        -




Name of Party to be served:All c/o US AttcIDe¥ F.rjn Service Type: C'Prti f; ,...,.:i M!3; 1
Address for Service:Nealy Co~, 1100 Omnerce St , 3rd Party Type: r.hn 1 J'u:>f_, .. • ,t-C!
   Floor, Dallas Texas 75242
Name of Party to be served:                                        Service Type:
Address for Service:                                               Party Type:

                        Attach additional pages if there are more parties to be served.

PERSON REQUESTING SERVICE:
NAME:    Lisa A. Biron (Reg, # 12775-D49)
MAILING ADDRESS: FCI :Waseca, P,O. Bex 1731, Waseca, MN 56D93
PHONE NO: (507) 835-8972                        FAX NO.: N/A
EMAIL ADDRESS: _ __,__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __      --'-------------
                                                                                                Revised 06/04/2018
